IN THE COMMONWEALTH COURT OF PENNSYLVANIA


IMC Construction,                         :
                          Petitioner      :
                                          :
               v.                         :    No. 516 C.D. 2020
                                          :
The Port of Philadelphia a/k/a            :
PhilaPort,                                :
                          Respondent

PER CURIAM                             ORDER


               NOW, January 26, 2021, upon consideration of Petitioner’s

application for reargument and Respondent’s and Intervenor’s answers in

response thereto, the application is denied.